Case 1:20-cv-01106-LGS Document 110-5 Filed 12/16/20 Page 1 of 5




               Exhibit D
        Case 1:20-cv-01106-LGS Document 110-5 Filed 12/16/20 Page 2 of 5




Jeffrey Lubin

                                                   3 Wallingford Drive, Princeton, NJ 08540, USA
                                                   Tel: +1 609 731 1567
                                                   Email: jxlubin@gmail.com
                                                   Linkedin: https://www.linkedin.com/in/jeffrey‐lubin‐8021012/




PROFESSIONAL SUMMARY

More than 30 years’ experience leading initiatives and developing intellectual property in advanced
image, video, and human behavioral analysis R&D initiatives for both government and commercial
clients.



HIGHLIGHTS

       PhD, University of Pennsylvania; Dissertation: Modeling of Motion Perception in Human Vision;
        Cattell Award honoree for best dissertation in Psychology
       BA with Honors, Swarthmore College; Senior Thesis: Pattern recognition mechanisms in human
        vision
       Senior Research Scientist at SRI International Sarnoff, attracting and managing several million
        dollars in annual revenue from US Government and commercial sources, and managing cross‐
        company and cross‐disciplinary teams
       Over 30 issued patents and a dozen publications
       Pioneer in areas including motion‐estimation‐based tweening, multi‐frame image and video
        enhancement, multi‐frame and multi‐camera 3D object recovery, video image quality analysis,
        temporal behavior‐based biometrics and biometric spoof detection, cinema watermarking,
        video tamper detection, and realistic video rendering of human faces and voices through
        machine learning techniques.
       Technical Emmy for development of system for automatic estimation of motion picture and
        television image quality
       Sarnoff Technical Achievement Award for development of a computational model of human
        visual spatiotemporal performance
       Development of world’s only digital cinema watermark that is invisible to Hollywood “golden
        eyes” but robust to extreme degradation
       Development of robust techniques for biometric spoof detection using analysis of detailed skin
        dynamics
       Development of remote measurement and experimental techniques for human stress resilience
        measurement and training
        Case 1:20-cv-01106-LGS Document 110-5 Filed 12/16/20 Page 3 of 5




       Development of robust techniques for realistic human face and voice rendering using machine
        learning
       Motion‐sensor‐based techniques for fall risk estimation in the elderly
       Development of machine vision algorithms for robotic manufacturing inspection in early startup
        in the field (Automatix, Inc.)

EXPERIENCE

Systems Engineer
Automatix, Inc. – Billerica, MA
1983 – 1984

Post‐Doc
David Sarnoff Research Center – Princeton, NJ
1986 – 1987

Member of Technical Staff
David Sarnoff Research Center – Princeton, NJ
1986 – 1987

Member of Technical Staff
Sarnoff Corporation – Princeton, NJ
1988 – 1996

Senior Member of Technical Staff
Sarnoff Corporation – Princeton, NJ
1996 – 2011

Senior Research Scientist
SRI International Sarnoff – Princeton, NJ
2011 – present


EDUCATION

PhD in Psychology, University of Pennsylvania, 1992.
BA in Psychology, Swarthmore College, 1981

AWARDS

       Winner of Technical Emmy for pioneering development of video picture quality measurement
        system
       Recipient of the Sarnoff Technical Achievement Award “for development of a computational
        model of human visual spatiotemporal performance”
       Case 1:20-cv-01106-LGS Document 110-5 Filed 12/16/20 Page 4 of 5




SELECTED PATENTS AND PUBLICATIONS

      US US5260791A: Method and apparatus for the spatio‐temporal coring of images
      WO US US5694491A: Methods and apparatus for assessing the visibility of differences between
       two image sequences
      WO US US5719966A: Apparatus for assessing the visiblity of differences between two image
       sequences
      US US6075884A: Method and apparatus for training a neural network to learn and use fidelity
       metric as a control mechanism
      WO EP US JP KR DE US5974159A: Method and apparatus for assessing the visibility of
       differences between two image sequences
      WO EP US JP US5909516A: Method and apparatus for decomposing an image stream into units
       of local contrast
      WO EP US CN JP BR CA US6137904A: Method and apparatus for assessing the visibility of
       differences between two image sequences
      WO EP US JP CA US6269175B1: Method and apparatus for enhancing regions of aligned images
       using flow estimation
      CA CA2463162C: Method and apparatus for processing images
      US US6360022B1: Method and apparatus for assessing the visibility of differences between two
       image sequences
      DE DE60043577D1: Method and apparatus for assessing the visibility of differences between
       two signal sequences
      WO EP JP EP1157354B1: Method and apparatus for assessing the visibility of differences
       between two signal sequences
      WO EP US JP KR DE US6285797B1: Method and apparatus for estimating digital video quality
       without using a reference
      EP US JP US7298865B2: Secure robust high‐fidelity watermarking
      WO US US7756288B2: Method and apparatus for analog insertion of low frequency watermarks
      WO US US7418110B2: Method and apparatus for compressed‐domain watermarking
      WO US US7769199B2: Method and apparatus for providing reduced reference techniques for
       low frequency watermarking
      WO US US7295681B2: Method and apparatus for providing improved workflow for digital
       watermarking
      WO US US8320729B2: Camcorder jamming techniques using high frame rate displays
      US US8498487B2: Content‐based matching of videos using local spatio‐temporal fingerprints
      US US8189858B2: Digital watermarking with spatiotemporal masking
      US US8439683B2: Food recognition using visual analysis and speech recognition
      US US9734730B2: Multi‐modal modeling of temporal interaction sequences
      J. Lubin, J. Bergen, and G. Kovacs, “Physiological Dynamics‐Based Detection of Liveness,
       Spoofing, or Presentation Attacks” Provisional Patent # SRI‐US‐170028‐2P, filed March 21, 2017.
    Case 1:20-cv-01106-LGS Document 110-5 Filed 12/16/20 Page 5 of 5




   J. Lubin, 1989 Discrimination contours in an opponent motion stimulus space. Investigative
    Ophthalmology and Visual Science Supplement, 30, 426.
   J. Lubin and J. Nachmias, 1991 Discrimination contours in an f/3f stimulus space. Investigative
    Ophthalmology and Visual Science Supplement, 31, 409.
   J. Lubin, A.P. Pica, 1991. A nonuniform quantizer matched to human visual performance, Proc.
    SID, 619‐622.
   J. Lubin, Interactions among motion‐sensitive mechanisms in human vision, Unpublished
    doctoral dissertation, University of Pennsylvania, 1992.
   J. Lubin, 1993. The use of psychophysical data and models in the analysis of display system
    performance, in Digital Images and Human Vision, ed. Watson, A.B. (MIT Press, Cambridge, MA),
    pp. 163‐178.
   J. Lubin and J. R. Bergen, 1993, “Cockpit display visibility modeling,” NASA Contractor Report
    177623 (NASA/Ames Research Center, Moffet Field, CA, 1993).
   W.B. Jackson, P. Beebee, D.A. Jared, D. Beigelsen, J.O. Larimer, J. Lubin, and J. Gille, 1996, X‐ray
    image system design using a human visual model, Proc. SPIE Vol. 2708, 29‐40.
   W.B. Jackson, M.R. Said, D.A. Jared, J.O. Larimer, J. Gille, J. Lubin, 1997. Evaluation of human
    visual models for predicting human‐observer performance. Proc SPIE Medical Imaging; 3036: 64‐
    73.
   J.P. Johnson, J. Lubin, E.A. Krupinski, H.A. Peterson, H. Roehrig, and A. Baysinger, Visual
    discrimination model for digital mammography. SPIE Medical Imaging 1999; 3663: 253‐263.
   M. H. Brill, J. Lubin, D. Wolin, “Single visual‐quality metric for hardcopy image evaluation,” Proc.
    IS&T’s NIP15: International Conference on Digital Printing Technologies, October 17‐22, 1999.
   M. H. Brill, J. Lubin, P. Costa, S. Wolf, J. Pearson, “Accuracy and cross‐calibration of video‐quality
    metrics: new methods from ATIS/T1A1,” Proc. ICIP 2002, Rochester, NY.
